866 F.2d 1415Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Miles CHANEY, Petitioner-Appellant,v.WARDEN, MARYLAND PENITENTIARY, Respondent-Appellee.
No. 88-6734.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 12, 1988.Decided:  Jan. 31, 1989.

Richard Miles Chaney, appellant pro se.
Jillyn Kaberle Schulze (Office of the Attorney General of Maryland), for appellee.
Before WIDENER, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Miles Chaney appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Chaney v. Warden, C/A No. 86-3889-JH (D.Md. May 20, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.